                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON


UNITED STATES OF AMERICA,                              CRIMINAL NO. 5:15-03-KKC
       Plaintiff,

V.                                                       OPINION AND ORDER

JAMES RICHARD BAILEY, JR.,
       Defendant.


                                         *** *** ***

     This matter is before the Court on a motion (DE 81) filed by the defendant James Richard

Bailey, Jr. in which he asks the Court to order the U.S. Marshal to transfer him from the

Fayette County Detention Center to FCI Elkton. The Court is unable to grant the relief

requested and, accordingly, the motion is DENIED.

     By judgment dated June 23, 2016, the Court sentenced Bailey to a prison term of 72

months. In that order the Court remanded Bailey to the custody of the U.S. Marshal. He

states he was placed in FCI Elkton and then moved to a residential reentry program to serve

the last of his sentence. He was found guilty of violating the program’s rules in some way,

however, and was transferred from the facility to the detention center. He now asks the Court

to order that he be transferred back to FCI Elkton.

     “After a district court sentences a federal offender, the Attorney General, through the

BOP, has the responsibility for administering the sentence.” United States v. Wilson, 503

U.S. 329, 335 (1992). By statute, the BOP is responsible for determining the place where a

prisoner is confined. 18 U.S.C. § 3621(b).
   Thus, Bailey must first exhaust his administrative remedies with the BOP. See 28 C.F.R.

§ 542.10–16. If he objects to the BOP’s final determination, then he may seek review of that

decision by this Court under 28 U.S.C. § 2241 if appropriate. See United States v. Jalili, 925

F.2d 889, 894 (6th Cir. 1991).

       Dated February 24, 2020




                                              2
